 In the Matter of DAVIS Fins BRICK COMPANYandUNITED CONSTRUC-TION WORKERS, UNITED MINE WORKERS OF AMERICACase No. 9-R 1P 5.-Decided November4, 1943Mr. Chester P. Fitch,of Portsmouth,Ohio,for the Company.Mr. Victor S. Delano,of Bellaire,Ohio,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers, UnitedMineWorkers of America, herein called the Union, alleging thata questionaffectingcommercehad arisen concerning the representa-tion of employees of Davis Fire Brick Company, Oak Hill, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before BenjaminCook, Trial Examiner.Said hearing was held at Jackson, Ohio,on October 13, 1943.The Company and the Union appeared, partici:pated, and were afforded full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Boardmakesthe follow-ing :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYDavis Fire Brick Company is an Ohio corporation with its prin-cipal place of business at Oak Hill, Ohio, where it is engaged in themanufacture of fire brick.During 1942 the Company manufacturedproducts valued in excess of $25,000, approximately 60 percent ofwhich was shipped to points outside the State of Ohio.All clay53 N. L. R. B., No. 68.389 390DECISIONSOF NATIONALLABOR RELATIONS BOARDused by the Company is shipped to it from points within the Stateof Ohio.We find that the Company is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDUnited Construction Workers, United Mine Workers of America, isa labor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn August 13, 1943, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request.On December 29, 1942, an election was held among the employees ofthe Company with the Union on the ballot.The election resulted inan indecisive vote.The Company contends that no election should beheld at this time and that the petition-should be dismissed because ofthe short period that has elapsed since the December 29, 1942, election.The record shows that the Union has obtained 14 new membershipapplication cards since the December 29, 1942, election.We find theposition taken by the Company to be untenable.'A statement of an agent of the Board, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE, APPROPRIATE UNITThe Union urges that all production and maintenance employees ofthe Company, excluding temporary employees, foremen, supervisors,working foremen, and office employees, constitute an appropriate unit.The only controversy with respect to the unit concerns working fore-men.The Union would exclude them from the unit while the Com-pany would include them.At the time of the hearing the Companydid not employ any working foremen.Accordingly, we shall makeno specific determination with respect to them at this time. If work-ing foremen are employed in the future, they will be included orexcluded depending upon whether they fall within the definition ofsupervisory employees set forth below.' SeeMatter of Automatic Products Company,40 N. L. It. B. 941..2The Board agent reported that the Union presented 14 application cards bearing apparrently genuine signatures of persons whose names appear on the pay roll of the Company.There are approximately 39 employees in the appropriate unit. DAVIS FIREBRICKCOMPANY391We find that all production and maintenance employees of theCompany, excluding temporary employees, office employees, foremen,and any other supervisory employees who have the authority to hire,discharge, discipline, promote, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of -collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVES-We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Davis Fire BrickCompany, Oak Hill, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by United Construc-tionWorkers, United Mine Workers of America, for the purposes ofcollective bargaining.